NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YAN SUI; PEI-YU YANG,                           No. 15-55708

                Plaintiffs-Appellants,          D.C. No. 8:13-cv-01607-JAK-AJW

 v.
                                                MEMORANDUM*
RICHARD ALAN MARSHACK, an
individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Yan Sui and Pei-Yu Yang appeal pro se from the district court’s judgment

dismissing their 42 U.S.C. § 1983 action alleging federal and state law claims in

connection with Sui’s bankruptcy proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under Fed. R. Civ. P. 12(b)(1). Serra v. Lappin, 600 F.3d 1191, 1195

(9th Cir. 2010). We affirm.

       The district court properly dismissed plaintiffs’ claims against the chapter 7

trustee because plaintiffs neither sought leave to sue the trustee from the

bankruptcy court nor alleged facts sufficient to show that the trustee acted outside

the scope of his official capacity. See Beck v. Fort James Corp. (In re Crown

Vantage, Inc.), 421 F.3d 963, 970 (9th Cir. 2005) (“[A] party must first obtain

leave of the bankruptcy court before it initiates an action in another forum against a

bankruptcy trustee or other officer appointed by the bankruptcy court for acts done

in the officer’s official capacity.”).

       Because plaintiffs do not raise any arguments regarding the basis for the

district court’s dismissal of the federal claims against defendant Wells Fargo, they

have waived any challenges to the dismissal of their claims against Wells Fargo.

See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues

which are argued specifically and distinctly in the party’s opening brief.”).

       The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over plaintiffs’ state law claims after dismissing all

federal claims. See 28 U.S.C. § 1367(c)(3) (permitting district court to decline

                                           2                                      15-55708
supplemental jurisdiction if it has “dismissed all claims over which it has original

jurisdiction”); Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107

(9th Cir. 2010) (standard of review).

            The district court did not abuse its discretion by denying plaintiffs’ request

for default judgment against defendant United States Trustee because plaintiffs had

not demonstrated that they served the Trustee with the summons and complaint.

See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard

of review and factors for determining whether to enter default judgment).

            The district court did not abuse its discretion by denying plaintiffs’ motion

for leave to amend after concluding that amendment would be futile. See Chappel

v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (“A district court acts

within its discretion to deny leave to amend when amendment would be futile

. . . .”)

            We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

            Appellee 2176 Pacific Homeowners Association’s request for judicial notice

(Docket Entry No. 18) is denied.

                                                3                                    15-55708
Plaintiffs’ request for oral argument (Docket Entry No. 41) is denied.

AFFIRMED.




                                   4                                     15-55708